         Case 2:19-cv-00358-JS Document 70 Filed 08/24/20 Page 1 of 15




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 John Doe,                                       :
                                                 :
                       Plaintiff,                : No. 19-cv-358-JS
                                                 :
 v.                                              :
                                                 :
 University of the Sciences,                     :
                                                 :
                       Defendant.                :

                                         ORDER


       AND NOW, this ___ day of _____________, 2020, upon consideration

of the Motion of Plaintiff, John Doe, for Temporary Restraining Order and

Preliminary Injunction (doc. 58), the Response of Defendant, University of the

Sciences, in Opposition to Plaintiff’s Second Motion for Temporary

Restraining Order and Preliminary Injunction, Plaintiff’s Reply Brief, and the

argument and evidence presented to this Court on August 26, 2020, it is

hereby ORDERED that Plaintiff’s motion is DENIED. IT IS FURTHER

ORDERED that Defendant’s Cross-Motion to Stay Litigation Pending the

Outcome of the University Hearing is GRANTED.



                                          ________________________
                                          The Hon. Juan R. Sánchez
                                          Chief Judge
         Case 2:19-cv-00358-JS Document 70 Filed 08/24/20 Page 2 of 15




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 John Doe,                                       :
                                                 :
                       Plaintiff,                : No. 19-cv-358-JS
                                                 :
 v.                                              :
                                                 :
 University of the Sciences,                     :
                                                 :
                       Defendant.                :

                                    [ALTERNATIVE] ORDER


       AND NOW, this ___ day of _____________, 2020, upon consideration

of the Motion of Plaintiff, John Doe, for Temporary Restraining Order and

Preliminary Injunction (doc. 58), the Response of Defendant, University of the

Sciences, in Opposition to Plaintiff’s Second Motion for Temporary

Restraining Order and Preliminary Injunction, Plaintiff’s Reply Brief, and the

argument and evidence presented to this Court on August 26, 2020, it is

hereby ORDERED that Plaintiff’s motion is GRANTED. IT IS FURTHER

ORDERED that Plaintiff shall post a bond of $1,000,000 within seven (7) days

of this Order.



                                           ________________________
                                           The Hon. Juan R. Sánchez
                                           Chief Judge
            Case 2:19-cv-00358-JS Document 70 Filed 08/24/20 Page 3 of 15




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    John Doe,                                      :
                                                   :
                         Plaintiff,                : No. 19-cv-358-JS
                                                   :
    v.                                             :
                                                   :
    University of the Sciences,                    :
                                                   :
                         Defendant.                :

     RESPONSE OF DEFENDANT, UNIVERSITY OF THE SCIENCES, IN OPPOSITION
         TO PLAINTIFF’S SECOND MOTION FOR PRELIMINARY INJUNCTION,
                    AND CROSS-MOTION TO STAY LITIGATION
              PENDING THE OUTCOME OF THE UNIVERSITY HEARING

I.       INTRODUCTION

         This Court previously denied Plaintiff’s first Motion for Temporary Restraining

Order or Preliminary Injunction and dismissed this case in its entirety with prejudice.

(Docs. 13, 14, 36, and 37.) Following an appeal to the Third Circuit on only two claims,1

Plaintiff again seeks injunctive relief so that Plaintiff can be immediately reinstated as a

student at USciences. The core of the Third Circuit’s opinion was that the University

should have given Plaintiff a hearing in order for its process to be “fair.” Contrary to

Plaintiff’s belief, the Third Circuit neither exonerated Plaintiff from the underlying acts of




1 On appeal, Plaintiff pursued only his Title IX selective enforcement claim and breach
of contract claim. As a result, none of the other claims originally asserted in the
Amended Complaint are or will be before this Court. For the same reasons, also no
longer before this Court are, among others, (i) any issues related to the notice Plaintiff
claims he did or did not receive of the allegations against him, and (ii) the alleged failure
to provide Plaintiff with access to the precise evidence against him. (E.g., Amended
Complaint (doc. 19) at ¶¶ 116(1), 116(3).)
         Case 2:19-cv-00358-JS Document 70 Filed 08/24/20 Page 4 of 15




sexual misconduct, nor did it direct that Plaintiff be immediately reinstated as a student

at the University.

        USciences stands ready, willing, and able to provide Plaintiff with a hearing

under its new Sexual Misconduct Policy, implemented in accordance with Title IX’s new

regulations, which were effective August 14, 2020. That hearing is scheduled for

September 10, 2020. Yet, emboldened by a favorable Third Circuit decision, a hearing

is no longer enough for Plaintiff. Now, on an “emergency” basis, he in effect seeks a

complete exoneration from any wrongdoing and an immediate return to school, as if the

underlying acts and allegations of sexual misconduct never existed.

       There is no actual “emergency” present here that warrants a preliminary

injunction or a temporary restraining order. Plaintiff has, at this point in time, been out

of school for 19 months, since January 2019. Plaintiff’s own Complaint and testimony

from the first preliminary injunction hearing confirms that Plaintiff was in his last

semester of school at the time he was expelled, leaving one semester to complete in

order to graduate. At least one of Plaintiff’s required courses towards graduation is

offered only in the Spring semester at USciences. Therefore, returning to the University

at the beginning of the Fall semester next week – though preferred by Plaintiff – does

not meet the level of “emergency” under this Court’s precedent. Moreover, Plaintiff’s

alleged damages, itemized in Plaintiff’s Affidavit as “diminished earning capacity, lost

career and business opportunities, litigation expenses including attorney fees, loss of

reputation, humiliation, embarrassment, inconvenience, mental and emotional anguish

and distress,” can be compensated by money damages – a fact that is fatal to Plaintiff’s

demand for an injunction.



                                              2
         Case 2:19-cv-00358-JS Document 70 Filed 08/24/20 Page 5 of 15




       As was the case in Plaintiff’s first Motion for Preliminary injunction, Plaintiff has

failed to meet his heavy burden to prove that he is entitled to the extraordinary relief of a

preliminary injunction. Therefore, Plaintiff’s Motion for Preliminary Injunction should be

denied. To the extent this Court grants Plaintiff’s Motion, USciences respectfully

requests that Plaintiff be required to post a significant bond to protect USciences from

the reputational harm and potential lawsuits that could flow from permitting Plaintiff to

return to the university.

       In addition to requesting that the injunction be denied, USciences cross-moves

for a stay of this litigation pending the outcome of Plaintiff’s hearing under USciences’

Sexual Misconduct Policy. The hearing will moot some or all of Plaintiff’s allegations,

particularly as it relates to the use of the single-investigator model, the lack of a hearing,

and the lack of cross-examination – all of which are handled differently under

USciences’ revised Policy. Granting a stay would also avoid piecemeal litigation, where

a portion of Plaintiff’s claims may proceed to discovery before this Court while another

portion of Plaintiff’s claims are addressed in the university hearing process.

II.    Response to Plaintiff’s Motion for TRO and Preliminary Injunction

       A. Legal Standard

       A temporary restraining order is an “extraordinary form of relief, designed to

temporarily maintain the status quo (generally for 14 days, and on rare occasions for

longer) while the parties prepare to litigate the issues on a motion for a preliminary

injunction.” Citibank N.A. v. Kyle, No. 15-3298, 2015 U.S. Dist. LEXIS 77504, *6 (E.D.




                                              3
           Case 2:19-cv-00358-JS Document 70 Filed 08/24/20 Page 6 of 15




Pa. June 16, 2015), quoting Pileggi v. Aichele, 843 F. Supp. 2d 584, 592 (E.D. Pa.

2012).

         A preliminary injunction, too, is an “extraordinary remedy” and “should be granted

only in limited circumstances.” Id., quoting Kos Pharms., Inc. v. Andrix Corp., 369 F.3d

700, 708 (3d Cir. 2004). To obtain a preliminary injunction, the moving party must

prove: (1) “a reasonable probability of eventual success in the litigation,” (2) a

probability of immediate irreparable injury if the injunction is not granted, (3) that

granting an injunction will not cause even greater harm to the other party, and (4) that

granting the injunction is in the public interest. Doe v. Princeton Univ., No. 18-16539,

2019 U.S. Dist. Ct. LEXIS 4449 (D.N.J. Jan. 9, 2019), citing Reilly v. City of Harrisburg,

858 F.3d 173, 176 (3d Cir. 2017). The Court has the discretion to balance these four

factors “so long as the party seeking the injunction meets the threshold on the first two.”

Reilly, 858 F.3d at 176. See id. at 179 (describing the first two factors in this analysis as

the “critical factors” and noting that only after these “gateway factors” are met will the

court consider the remaining factors and balance all four factors).

         B. Plaintiff Has Failed to Make a Clear Showing of
            Immediate Irreparable Harm.

         One of the “critical” and “gateway” factors that Plaintiff must prove is irreparable

harm. The plaintiff must make a “clear showing of immediate irreparable harm” in the

absence of a preliminary injunction. Reilly, 858 F.3d at 179; Doe v. Princeton, 2019

U.S. Dist. LEXIS 4449, at **14-15. Plaintiff has failed to make a “clear showing” of

“immediate irreparable harm” for at least five separate reasons.




                                               4
         Case 2:19-cv-00358-JS Document 70 Filed 08/24/20 Page 7 of 15




       First, Plaintiff has not attended USciences since his expulsion became final 19

months ago, in January 2019. There is nothing mandatory or magical about returning to

USciences in the Fall semester; it is simply Plaintiff’s preference.

       Second, to the extent Plaintiff argues that re-enrolling in the University forthwith

is necessary to avoid additional delay of his career and earning capacity, those kinds of

damages can be compensated by monetary relief. Therefore, injunctive relief is not

necessary or appropriate. Campbell Soup Co. v. ConAgra, Inc., 977 F.2d 86, 91 (3d

Cir. 1992) (“In order to demonstrate irreparable harm the plaintiff must demonstrate

potential harm which cannot be redressed by a legal or an equitable remedy following a

trial. The preliminary injunction must be the only way of protecting the plaintiff from

harm.”), quoting Instant Air Freight Co. v. C.F. Air Freight, Inc., 882 F.2d 797, 801 (3d

Cir. 1989).

       Third, Plaintiff has one semester of coursework remaining, and at least one of

Plaintiff’s required courses is only offered in the Spring semester. (See Declaration of

Dr. Grace Farber, Plaintiff’s University Advisor, attached as Exhibit 1, at ¶¶ 3-4.)

Therefore, re-enrolling Plaintiff on an “emergency” basis for the Fall semester is

unnecessary and will not expedite Plaintiff’s projected graduation date. Plaintiff himself

admits that he had only one semester remaining at the time of his expulsion. (N.T.

1/28/19 at 11:12-21 (“I was a fourth-year undergraduate student. So this would have

been my last semester attending… on-track to graduate in the spring…”); Amended

Complaint (doc. 19) at ¶ 3(d).)

       Fourth, if any harm exists (as Plaintiff alleges on pages 12 to 13 of his Motion),

the purportedly “irreparable harm” already occurred when Plaintiff was expelled from



                                             5
          Case 2:19-cv-00358-JS Document 70 Filed 08/24/20 Page 8 of 15




school, denied readmission at the time of this Court’s Order denying preliminary

injunctive relief, and allegedly (but not actually) branded as a perpetrator of sexual

misconduct. This Court’s entry of a preliminary injunction now does not un-do what

already has been done, and consequently, the harm is not “immediate.” Plaintiff’s cited

cases on this point should be disregarded, both because they relate to a plaintiff’s first

request for a preliminary injunction early in the litigation, where no harm had yet

occurred, and are non-precedential on this Court.

       Fifth, to the extent Plaintiff complains that a gap in his resume would cause him

irreparable harm, that gap is due to his own decisions not to take the MCAT and not to

apply to medical school. (N.T. 1/28/19 at 16:15-16, 66:1-16.) Granting a preliminary

injunction at this point in time will not eliminate the gap on Plaintiff’s resume. Therefore,

by definition, Plaintiff cannot make a clear showing that he will suffer immediate

irreparable harm in the absence of a preliminary injunction. See Reilly, 858 F.3d at 176,

179. The harm Plaintiff believes he will suffer if the injunction is not granted is

speculative at best and based on a single uncorroborated effort to apply to another

school. See Doe v. Princeton Univ., No. 18-16539, 2019 U.S. Dist. LEXIS 4449, at *18

(D.N.J. Jan. 9, 2019) (denying a preliminary injunction based, in part, on the plaintiff’s

failure to prove immediate irreparable harm because “the alleged harm Plaintiff alleges

he will suffer is also too speculative.”).

       For all of these reasons, Plaintiff fails to establish the critical factor of “immediate

irreparable harm,” and a preliminary injunction should be denied.




                                               6
         Case 2:19-cv-00358-JS Document 70 Filed 08/24/20 Page 9 of 15




       C. Plaintiff Has Failed to Show Probable Success on the Merits of his
          Breach of Contract Claim.

       To prove probable success on the merits, a plaintiff must make a showing

“significantly better than negligible.” Reilly, 858 F.3d at 179. Plaintiff has failed to prove

a substantial likelihood of success on the merits on his breach of contract claim.2

       Plaintiff’s only point in support of this factor is that he will probably succeed on

the merits because the Third Circuit concluded that notions of “fairness” included a “live,

adversarial hearing” and the cross-examination of witnesses. (Doc. 58 at 11.)

USciences is prepared to give Plaintiff the hearing he has demanded and that which the

Third Circuit has directed he be given on September 10, 2020. (See Declaration of

Jessica White Rickmond, USciences’ Title IX Coordinator, attached as Exhibit 2, at ¶ 2

and at Exhibit A (Notice of Hearing).)3 The provision of the hearing and cross-

examination, as opposed to the “single-investigator model,” where one individual hired

by the University both investigated the allegations and made findings of Plaintiff’s



2 Plaintiff only argues the likelihood of success on the merits with respect to his breach
of contract claim. (Plaintiff’s Motion (doc. 58) at 10 n.1 (“Plaintiff also has a viable Title
IX selective enforcement claim… However, given the decision of the Third Circuit on
the breach of contract claim, Plaintiff does not believe it necessary to address the
selective enforcement claim in this Motion.”).) Therefore, USciences will only address
the breach of contract claim.
3 USciences’ Title IX Coordinator intended to send the unredacted Notice of Hearing to
Plaintiff today, but Plaintiff’s counsel has refused to allow USciences to communicate
with Plaintiff about the hearing. (Exhibit 2 at ¶ 3.) USciences’ counsel has requested
that, to the extent Plaintiff’s counsel wishes to receive communications from USciences
about the hearing, and in accordance with the Family Educational Rights and Privacy
Act (FERPA), Plaintiff himself must send an email to the Title IX Coordinator expressly
authorizing such communication. (Id. at ¶ 4.) As of the time of this filing, in an effort to
thwart the hearing process, Plaintiff’s counsel have refused to have their client send a
simple email.
                                               7
         Case 2:19-cv-00358-JS Document 70 Filed 08/24/20 Page 10 of 15




responsibility for two violations of the University’s Sexual Misconduct Policy, will

eliminate certain of Plaintiff’s allegations and issues. Whether Plaintiff will succeed on

the merits of the case after certain of his allegations are mooted is anything but clear or

probable at this point in the litigation. Accordingly, Plaintiff is unable to establish

probable success on the merits.

       D. To the Extent this Court Grants Plaintiff’s Motion, Plaintiff Should Be
          Required to Post a $1 Million Bond.

       For the reasons set forth above, USciences respectfully requests that this Court

deny Plaintiff’s Motion. To the extent that this Court grants Plaintiff’s Motion, however,

USciences respectfully requests that Plaintiff be required to post a significant bond

pursuant to Rule 65 of the Federal Rules of Civil Procedure. Under Rule 65, the Court

“may issue a preliminary injunction or a temporary restraining order only if the movant

gives security in an amount that the court considers proper to pay the costs and

damages sustained by any party found to have been wrongfully enjoined or restrained.”

Fed. R. Civ P. 65(c).

       Permitting Plaintiff to return to USciences could subject the University to

substantial reputational harm and the potential of additional lawsuits by the

complainants or others. As a result, Plaintiff should be required to post a bond of $1

million to protect USciences from such damages.

III.   Cross-Motion to Stay Litigation Pending Outcome of University Hearing

       In addition to denying Plaintiff’s Motion, USciences respectfully seeks a stay of

the instant litigation pending the outcome of Plaintiff’s university hearing. As Plaintiff

has demanded, and as the Third Circuit directed, USciences is providing Plaintiff with a

hearing to adjudicate the underlying allegations of sexual misconduct. That hearing is

                                               8
         Case 2:19-cv-00358-JS Document 70 Filed 08/24/20 Page 11 of 15




scheduled for September 10, 2020. (See Exhibit 2 at ¶ 2 and at Exhibit A (Notice of

Hearing).) Because there is no emergency is re-enrolling Plaintiff to USciences, for the

reasons set forth in Section II.B. above, there is no harm in staying the instant litigation

for a few weeks to avoid piecemeal litigation and the potential mootness of some or all

of the allegations in the Amended Complaint.

       A court's “power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time and

effort for itself, for counsel, and for litigants." Razak v. Uber Techs., Inc., No. 16-573,

2016 U.S. Dist. LEXIS 95086, at *7 (E.D. Pa. July 21, 2016) (quoting Landis v. N. Am.

Co., 299 U.S. 248, 254-55 (1936)). See also Cost Bros., Inc. v. Travelers Indem. Co.,

760 F.2d 58, 60-61 (3d Cir. 1985) (noting the court’s discretionary authority to grant a

motion to stay). Courts in this Circuit engage in a balancing analysis to determine if a

stay is appropriate. Razak, 2016 U.S. Dist. LEXIS 95086, at *7. These factors include

“(1) the length of the requested stay; (2) the hardship that the movant would face if the

stay was not granted; (3) the injury that a stay would inflict on the non-movant; and (4)

whether granting a stay would streamline the proceedings by simplifying issues and

promoting judicial economy." Brandywine Vill. Assocs. v. Carlino E. Brandywine, L.P.,

No. 16-5209, 2018 U.S. Dist. LEXIS 133074, at *10 (E.D. Pa. Aug. 8, 2018). See also

City of New Castle v. Purdue Pharma L.P., No. 18-1472, 2018 U.S. Dist. LEXIS 119113,

at *6 (E.D. Pa. July 16, 2018), quoting Cirulli v. Bausch & Lomb, Inc., No. 08-4579, 2009

U.S. Dist. LEXIS 16789, at *5 (E.D. Pa. Mar. 4, 2009)). Courts must consider the time

and effort of counsel and the litigants with a view toward a policy of avoiding piecemeal

litigation. Stadler v. McCulloch, 882 F. Supp. 1524, 1527 (E.D. Pa. 1995), quoting



                                              9
           Case 2:19-cv-00358-JS Document 70 Filed 08/24/20 Page 12 of 15




Landis, 299 U.S. at 254; Bruner v. Aqua Pura Spring Water, No. 89-0224, 1990 U.S.

Dist. LEXIS 2327 *3 (E.D. Pa. Mar. 1, 1990) (granting a stay and stating that “the

avoidance of piece-meal litigation, weighs in favor of granting defendant's motion for

stay.”).

       An analysis of these factors weighs in favor of a stay. First, the length of the stay

is approximately four weeks, with a hearing scheduled for September 10, 2020 and a

report due by the hearing officer one week later. Because this amount of time is

minimal, this factor weighs in favor of a stay.

       Second, in balancing the harms between the parties, this factor weighs in favor of

USciences. To immediately reinstate Plaintiff as a USciences student without requiring

a hearing process causes potential reputational harm to USciences. Students or faculty

who were aware of the allegations may see Plaintiff’s reinstatement as USciences’

absolute and unequivocal forgiveness of Plaintiff’s underlying conduct or as indifference

or willful ignorance of the complaints of sexual misconduct made against Plaintiff,

without so much as a process or hearing to determine Plaintiff’s innocence or guilt. In

contrast, the harm to Plaintiff by staying the litigation for another four weeks – when he

has already been out of school for 19 months – is minimal. Any arguable delay in the

career or earning capacity of Plaintiff – though speculative, at best – is quantifiable with

money damages and cannot support Plaintiff’s request for injunctive relief.

       Third, granting a stay will help to streamline and simplify the issues and promote

judicial economy. To allow USciences the minimal amount of time required to give

Plaintiff the relief he seeks – a hearing – will moot some or all of the issues raised in the

Amended Complaint. By way of example only, after the hearing on September 10,



                                             10
         Case 2:19-cv-00358-JS Document 70 Filed 08/24/20 Page 13 of 15




whether Plaintiff is found responsible for the underlying sexual misconduct again and

expelled, whether he is found to be responsible and given a sanction less than

expulsion, or whether he is found not to be responsible, he will be unable to argue that

(i) he should have been entitled to a hearing and the right of cross-examination, (ii) he

did not receive the “fundamental fairness” to which he claims he is entitled, or (iii) a

single investigator served to “investigate, evaluate, prosecute and render judgment.”

(See, e.g., Amended Complaint (doc. 19) at ¶¶ 58, 68-73, 95(b), 116, 116(5).)4 Without

a stay, certain issues may proceed to discovery in this case, while others are pursued

and addressed through the university hearing, thereby leading to piecemeal litigation –

something this Court should seek to avoid. Accordingly, a stay should be granted to

avoid piecemeal litigation and promote judicial economy.




4  To the extent this Court does not stay the litigation, USciences respectfully requests
an order directing that, within fourteen (14) days of the Court’s Order, either (i) Plaintiff
file an amended complaint to include only those arguments properly preserved by
Plaintiff’s appeal or (ii) USciences’ file an Answer to the Amended Complaint.
                                              11
        Case 2:19-cv-00358-JS Document 70 Filed 08/24/20 Page 14 of 15




IV.    CONCLUSION

       For the foregoing reasons, Plaintiff’s second Motion for a Preliminary Injunction

should be denied, and USciences’ Cross-Motion to Stay the Litigation Pending the

Outcome of the University Hearing should be granted. In the alternative, if Plaintiff’s

Motion is granted, Plaintiff should be required to post a bond of $1,000,000 pursuant to

Rule 65. Proposed alternative orders are attached.



                                          Respectfully submitted,

                                          TUCKER LAW GROUP, LLC

Date: August 24, 2020                     /s/ Leslie Miller Greenspan
                                          Joe H. Tucker, Jr., Esquire
                                          Leslie Miller Greenspan, Esquire
                                          Ten Penn Center
                                          1801 Market Street, Suite 2500
                                          Philadelphia, PA 19103
                                          (215) 875-0609
                                          Attorneys for Defendant,
                                          University of the Sciences




                                            12
         Case 2:19-cv-00358-JS Document 70 Filed 08/24/20 Page 15 of 15




                               CERTIFICATE OF SERVICE

       I, Leslie M. Greenspan, Esquire certify that on this date, I caused a copy of the

foregoing document to be electronically filed through the Court’s ECF System and that a

notice of electronic filing will be generated to all counsel of record, thereby constituting

service of the document.



                                           TUCKER LAW GROUP, LLC


Date: August 24, 2020                      /s/ Leslie Miller Greenspan
                                           Leslie Miller Greenspan, Esquire
